                                                  IN THE
                                       UNITED STATES DISTRICT COURT
                                                 FOR THE
                                       WESTERN DISTRICT OF VIRGINIA
                                            DANVILLE DIVISION

  UNITED STATES OF AMERICA                                 :
                                                           :
             v.                                            :         Criminal Number: 4:18-CR-00011
                                                           :
  MARCUS JAY DAVIS                                         :
      Et al.                                               :

                                            UNITED STATES’ MOTION
                                           FOR AN ANONYMOUS JURY

             The United States of America, by its undersigned counsel, hereby moves this Court to

  empanel an anonymous jury in the trial of the above-captioned case for the reasons stated below.

  I.      NATURE OF THE CASE

             From sometime in 2015 through the date of the First Superseding Indictment, members of

  the Rollin 60s Crips were involved in a number of violent crimes throughout the Danville,

  Virginia area.        First Superseding Indictment, ECF No. 207.               These acts included murder,

  attempted murder, assaults with deadly weapons, the trafficking in narcotics, and related firearm

  offenses. Id.

             Specifically, and as more fully set forth in the First Superseding Indictment, the United

  States alleges that in the summer of 2016, members of the Milla Bloods street gang and the

  Rollin 60s Crips street gang “tied the flag” 1 in order to facilitate their criminal activities in the

  Danville, Virginia area. Such concerted action included the attempted murders of the “Philly

  Boys” at North Hills Court on June 15, 2016, and the later attempted murder of Justion Wilson



  1
      “Tied the flag” is a gang expression for uniting or conspiring together.
                                                               1



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 1 of 13 Pageid#: 1360
  and murder of Christopher Motley at North Hills Court on August 20, 2016, as well as the

  attempted murder of Tyliek Conway four days later. The “tying of the flags” was also discussed

  at a meeting on the day of or in the days immediately before the Motley murder, at the residence

  of the “Big Homie” for the Rollin 60s Crips. Since that time, members of the gang were

  involved in obstructing justice by intimidating and threatening witnesses.

         On June 11, 2018, a federal Grand Jury indicted members of the Rollin 60s Crips street

  gang, the Milla Bloods street gang, and gang associates on violations of Title 18, United States

  Code, Section 1962 (Racketeer Influenced and Corrupt Organizations Act); Title 18, United

  States Code, Section 1959 (Violent Crimes in Aid of Racketeering), and a variety of other

  charges, including obstruction-related offenses. These cases are captioned United States v. Davis,

  4:18-cr-11, and United States v. Anthony et al., 4:18-cr-12. The Grand Jury returned a First

  Superseding Indictment in United States v. Davis et al, 4:18-cr-11, on November 6, 2018.

         On November 6, 2018, co-conspirator A pled guilty to his involvement in the RICO

  conspiracy. In his stipulated Statement of Facts he admitted, inter alia, that (1) he was a member

  of the criminal organization, the Rollin 60s Crips (Rollin 60s), which is a street gang; (2) the

  Rollin 60s was engaged in a variety of violent crimes in the Western District of Virginia,

  including, but not limited to murder and attempted murder, assault resulting in bodily injury,

  assault with a dangerous weapon, robbery, obstruction of justice, drug distribution and

  trafficking, and the conspiracy to commit these crimes; (3) the purpose of the gang was to

  promote, enhance and enrich its members through, among other things, acts of violence including

  murder, robbery, trafficking in controlled substances, and the thwarting of law enforcement to

  apprehend members of the gang; (4) he was personally involved the murder of Christopher


                                                   2



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 2 of 13 Pageid#: 1361
  Motley and attempted murder of Justion Wilson on August 20, 2016; and (5) he was personally

  involved in the conspiracy to distribute, and did in fact distribute, marijuana on behalf the

  racketeering enterprise. U.S. v. Marcus Davis, et al., ECF No. 228.

         On December 7, 2018, co-conspirator B pled guilty to his involvement in the RICO

  conspiracy. Co-conspirator B stipulated to the facts noted in (1) – (5) above. Further, he admitted

  that he was personally present for a meeting on or about August 19, 2016, at the home of Marcus

  Davis, the leader of the Rollin 60s, during which members of the Rollin 60s and Milla Bloods

  discussed that members of both the Rollin 60s and the Millas had the authority to shoot and kill

  members of a rival Bloods set, the Billys. See Case No. 4:18CR36, ECF No. 7.

         On March 11, 2019, co-conspirator C pled guilty to his involvement in the RICO

  conspiracy. Co-conspirator C stipulated to the facts noted in (1) – (3) above. Further, he admitted

  that he was personally present for the attempted murder of Dwight Harris and Armonti Womack

  on June 15, 2016, during which he pointed and fired his rifle at the targets until his 30-round clip

  was empty. Finally, co-conspirator C admitted that he was personally involved in the conspiracy

  to distribute, and did in fact distribute, marijuana on behalf the racketeering enterprise. U.S. v.

  Marcus Davis, et al., ECF No. 371.

         On March 26, 2019, co-conspirator D pled guilty to his involvement in the RICO

  conspiracy. Co-conspirator D stipulated to the facts noted in (1) – (4) above. Further, he admitted

  that he was personally present for the attempted murder of Justion Wilson and the murder of

  Christopher Motley on August 20, 2016. Co-conspirator D admitted that in the days after August

  20, 2016 murder, he was a passenger in a vehicle occupied by other Rollin 60s who attempted to

  murder a member of the rival Billys Bloods at the direction of gang leader, Marcus Davis.


                                                    3



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 3 of 13 Pageid#: 1362
  Finally, Co-conspirator D admitted that he was personally involved in the conspiracy to

  distribute, and did in fact distribute, marijuana on behalf the racketeering enterprise. U.S. v.

  Marcus Davis, et al., ECF No. 380. 2

           This case is currently set for trial on October 7, 2019.

  II.      STANDARD FOR EMPANELING AN ANONYMOUS JURY

           A district court may empanel an anonymous jury in any non-capital case in which “the

  interests of justice so require.” United States v. Dinkins, 691 F.3d 358, 372 (4th Cir. 2012)

  (quoting 28 U.S.C. § 1863(b)(7) and citing United States v. Ochoa-Vasquez, 428 F.3d 1015 (11th

  Cir. 2005)). In a capital case, however, the district court may empanel an anonymous jury only

  after determining “by a preponderance of the evidence that providing the list may jeopardize the

  life or safety of any person.” Id. at 372, citing 18 U.S.C. § 3432. 3 The term “anonymous jury”

  does not have one fixed meaning. Id. at 371. A jury generally is considered to be “anonymous”

  when a trial court has withheld certain biographical information about the jurors either from the

  public, or the parties, or both. Id.

           An anonymous jury is warranted in the rare circumstance when “(1) there is a strong

  reason to conclude that the jury needs protection from interference or harm, or that the integrity

  of the jury’s function will be compromised absent anonymity; and (2) reasonable safeguards have

  been adopted to minimize the risk that the rights of the accused will be infringed.” Dinkins, 691


  2        In addition to these individuals, co-conspirators in the related case, U.S. v. Anthony et al., case no.
  4:18-cr-12, have also pled guilty and acknowledged participation in some of these same events on behalf of their
  gang, the Milla Bloods.

  3        Although this case was originally charged as a capital crime, the United States is not seeking the death
  penalty. As noted in the unpublished decision in United States v. Hall, 506 Fed. Appx. 245 (4th Cir. 2013), the
  Fourth Circuit has not addressed the issue of whether a case loses its capital nature for 18 U.S.C. § 3432 purposes if
  the United States does not seek the death penalty. Accordingly, the United States asks the court to consider this
  motion for an anonymous jury employing the higher standard applicable to capital cases.
                                                            4



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 4 of 13 Pageid#: 1363
  F.3d at 372. In Dinkins, the Fourth Circuit identified five factors, hailing from United States v.

  Ross, 33 F.3d 1507, 1520 (11th Cir. 1994), and often referred to as the Ross factors, for

  determining when an anonymous jury is appropriate:

         (1) Defendant’s involvement in organized crime; (2) defendant’s
         participation in a group with capacity to harm jurors; (3) defendant’s past
         attempts to interfere with the judicial process; (4) the potential that, if
         convicted, the defendant will suffer a lengthy incarceration and substantial
         monetary penalties; and (5) extensive publicity that could enhance the
         possibility that jurors’ names would become public and expose them to
         intimidation or harassment.

  Dinkins, 691 F.3d at 373.    Those five factors are neither exhaustive nor dispositive, and the

  Court must look at the totality of the circumstances. Id. The absence of any one factor does not

  mean that the Court should not empanel an anonymous jury. United States v. Hager, 721 F.3d

  167, 187 (4th Cir. 2013). Moreover, the Court does not have to find proof of impending harm to

  jurors. Rather, the Court only must find reason to believe that jury protection is necessary. See,

  e.g., Hager, 721 F. 3d at 187 (holding defendant’s ten-year old conviction for obstruction of

  justice, and the fact that he was charged with a capital crime, is sufficient alone to justify an

  anonymous jury); Untied States v. Hall, 506 F.App’x 245 (4th Cir. 2013) (unpublished)

  (upholding an anonymous jury based on defendant being an organized drug trafficker and

  defendant’s previous attempt to interfere with the judicial process); United States v. Edmond, 52

  F.3d 1080 (C.A.D.C. Cir. 1995) (history of jury tampering sufficient, but not necessary, to

  ascertain a threat to jurors from the charges in the indictment); United States v. Riggio, 70 F.3d

  336 (5th Cir. 1995) (decision to empanel anonymous jury, based on defendant’s organized crime

  connections and previous involvement in jury fraud, was not abuse of discretion).




                                                    5



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 5 of 13 Pageid#: 1364
         A.      Additional Statutory Consideration in Capital Cases

         In capital cases, there is an additional statutory consideration. Federal statute provides

  that a defendant charged with a capital offense must be provided a list of potential jurors and

  witnesses three days before trial, “except that such list of the veniremen and witnesses need not

  be furnished if the court finds by a preponderance of the evidence that providing the list may

  jeopardize the life or safety of any person.” 18 U.S.C. § 3432. When a court is exploring

  whether the life or safety of any person may be jeopardized, it may consider and be informed by

  the allegations in the indictment, but because the indictment is not evidence, the court may not

  rely solely on the indictment to support its decision to empanel an anonymous jury under Section

  3432. Dinkins at 691 F.3d at 373-74; United States v. Udeozor, 515 F.3d 260, 272 (4th Cir.

  2008). The court may review the entire record, including the indictment and testimony from prior

  evidentiary hearings, in determining whether an anonymous jury is necessary “to protect the life

  and safety of any person.” See 18 U.S.C. § 3432; see also United States v. Edlin, 128 F. Supp. 2d

  23, 43-44 (D.D.C. 2001) (relying upon indictment and government proffers in reaching decision

  on the need for jury anonymity). Moreover, as the Fourth Circuit observed in Dinkins, “the Ross

  factors are relevant to cases involving capital, as well as non-capital, offenses to the extent that

  those factors shed light on the issue [of] whether an anonymous jury is required to protect ‘the

  life or safety of any person.’” 691 F.3d at 373.

         Neither 18 U.S.C. § 3432 nor any other statute requires that a district court conduct an

  evidentiary hearing before deciding to empanel an anonymous jury, provided that the court’s

  decision is supported by compelling evidence of record. See id. citing United States v. Eufrasio,

  935 F.2d 553, 574 (3d Cir. 1991). Nevertheless, it is advisable for a district court deciding to


                                                     6



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 6 of 13 Pageid#: 1365
  empanel an anonymous jury to support its conclusion with express findings based on evidence of

  record, because a court’s failure to state a basis for its decision sufficient to permit appellate

  review may constitute an abuse of discretion. See id. citing United States v. Morales, 655 F.3d

  608, 621 (7th Cir. 2011).

          B.     Non-Prejudicial Explanation to Jury Regarding Anonymity

          In order to comply with the standard set in Dinkins, the Court can take several steps to

  “minimize the risk” an anonymous jury would have on the rights of the defendants. The Court

  may inform the jury that the use of an anonymous jury is simply one of a number of procedures

  used in federal court “to protect [them] from contact in the media or other persons, curiosity

  seekers and the like, to protect [them] from unwanted publicity and to insure that no outsider

  information [was] communicated to [them] through the[e] process and the trial.” Hager, 721

  F.3d at 188. This explanation was given by Judge Ellis of the Eastern District of Virginia and

  approved by the Fourth Circuit. Id.

          Here, the United States urges the Court, in accordance with Dinkins and Hager, to

  instruct the jury that the trial is expected to engender significant media coverage, and therefore

  the juror’s anonymity is designed to protect their privacy and the privacy of their families from

  the possibility of media interest in them and potential attempts by the media to contact them.

  III.     AN APPLICATION OF THE ROSS FACTORS WARRANTS THE
           EMPANELING OF AN ANONYMOUS JURY

          As established above, courts faced with a request for an anonymous jury regularly inform

  their decisions by resorting to the Ross factors, albeit recognizing that the existence of any single

  factor or combination of factors does not automatically compel the empaneling of an anonymous

  jury.

                                                     7



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 7 of 13 Pageid#: 1366
          As will be demonstrated below, under the facts of this case, each of the five Ross factors

  is satisfied, which, in turn, weighs heavily in favor of empaneling an anonymous jury in this case.

          A.     The defendants’ involvement in organized crime.

          The United States’ evidence will establish that the defendants were involved in a RICO

  enterprise known as the Rollin 60s Crips criminal street gang. As more fully set forth in the First

  Superseding Indictment, and detailed in the Statement of Facts of several co-conspirators who

  have entered guilty pleas, the defendants were, at all times relevant, members of a set of the

  Rollin 60s criminal street gang and, together with their co-conspirators, terrorized the Danville,

  Virginia area through organized activity of assaults, robberies, murder, obstruction of justice, and

  other criminal conduct. ECF Nos. 207, 228, 371, 382 and Case No. 4:18cr36, ECF No. 7.

  Specifically, the gang was responsible for, inter alia, the attempted murder of at least four

  individuals and the murder of another.

          As a result, the first Ross factor weighs heavily in favor of empaneling an anonymous

  jury.

                 B.      The defendants’ participation in a group with the capacity to harm
                         jurors.

          The evidence establishes that the Rollin 60s is a violent gang. The Rollin 60s is a set of

  the larger Crips criminal street gang. Crips gang members traditionally join together to enrich

  themselves by committing various crimes, including acts involving murder. First Superseding

  Indictment, ECF No. 207. Traditionally, the Crips street gang will commit acts of violence

  against individuals they perceive to be rivals of the organization, including rival gang members,

  economic competitors, and people they believe to have cooperated with law enforcement. Id.

  Moreover, as the Court is aware, in this increasingly advanced internet and digital world, it is

                                                   8



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 8 of 13 Pageid#: 1367
  exceedingly easy for motivated persons to identify and locate the residences of family members

  of almost anyone in the United States, to include jurors. As a result, members of the Rollin 60, as

  well as the Crips organization as a whole, must be seen as a potential threat to the sanctity of

  these proceedings.

         Therefore, the second Ross factor also weighs strongly in favor of empaneling an

  anonymous jury.

         C.      The defendants past attempts to interfere with the judicial process.

         Five of the defendants have been charged with obstruction-related counts.      Two of the

  defendants, Shanicqua Coleman and Ashley Ross, have been indicted for multiple counts of

  obstruction of justice and making false declarations as a result of providing false testimony to a

  federal grand jury.   First Superseding Indictment, ECF No. 207. Defendant Phillip Miles and

  Ashley Ross are charged with witness tampering and obstruction of justice relating to statements

  they made to a witness. Id. Defendant Ashley Ross is charged with obstruction of justice for

  destroying evidence in a pending criminal investigations. Id. Finally, defendant Kevin Lamont

  Trent, Jr., is charged with witness tampering for intimidating or threatening a witness during the

  course of a federal investigation. Id.

         A grand jury has found probable cause that members of the Rollin 60s were actively

  involved in lying to the grand jury, intimidating or threatening witnesses, and of destroying

  evidence. Though most of the defendants are in custody, all are not. Further, the Rollin 60s is

  part of the Crips, a much larger organization, whose members are capable of interfering with the

  judicial process. See, e.g., Dinkins, 691 F.3d at 373-78 (anonymous jury properly empaneled

  where both capital defendants were members of a gang whose compatriots “had the capacity to


                                                   9



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 9 of 13 Pageid#: 1368
   harm jurors” and “remained capable of interfering in the judicial process”).

          As a result of the foregoing, the third Ross factor also weighs in favor of empaneling an

   anonymous jury.

          D.      The potential that, if convicted, the defendants will suffer a lengthy
                  incarceration and substantial monetary penalties.

          If convicted, six defendants (Marcus Davis, Kevin Trent, Jr., Kanas Trent, Deshaun

   Trent, Phillip Miles, and Shabba Chandler) face a mandatory penalty of life imprisonment

   without the possibility of release. Defendant Ashley Ross is facing up to life imprisonment, and

   two defendants (Shanicqua Colemen and Tenikqua Fuller) are facing up to twenty years’

   imprisonment. These substantial sentences support a conclusion that the defendants have a

   significant incentive to engage in conduct that would affect the trial. See United States v.

   DeLuca, 137 F.3d 24, 32 (1st Cir. 1998) (defendants “were confronting mandatory lifetime

   sentences upon conviction, which surely provided a strong inducement to resort to extreme

   measures in any effort to influence the outcome of their trial”).

          As a result, the fourth Ross factor weighs in favor of empaneling an anonymous jury.

          E.      Extensive publicity that could enhance the possibility that jurors’ names
                  would become public and expose them to intimidation or harassment.

          As the Court is aware, the investigation and prosecution of this case has resulted in

   considerable and repeated media attention, primarily in the Danville area. The media coverage

   began with arrest of several defendants on June 14, 2018, and has continued ever since. There

   have been numerous articles appearing in Danville’s primary newspaper, the Danville Register

   and Bee, which has covered each status hearing and most of the six guilty plea hearings held to

   date. Equally significant, the newspaper published an editorial on March 15, 2019, in which they


                                                    10



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 10 of 13 Pageid#: 1369
   opined the importance of this case to the Danville community and the desire to see more of the

   hearings conducted at the United States Courthouse in Danville rather than courts in other

   divisions of the Western District. 4 In addition to the Danville Register and Bee, other media

   outlets have likewise reported on the case. See U.S. News and World Report, 5 WSLS, 6 and

   WSET, 7 Therefore, it naturally follows that there will be extensive publicity surrounding the trial

   of these defendants. Such publicity will enhance the possibility that the names of the jurors will

   become public and, in turn, could expose the jurors to the possibility of intimidation and

   harassment.

           As a result, the fifth Ross factor weighs significantly in favor of empaneling an

   anonymous jury.

   IV.      UNITTED STATES PROPOSAL REGARDING THE DISCLSORE OF CERTAIN
         BIOGRAPHICAL INFORMATION

           The facts as set forth above establish that the jury needs protection from interference and

   harm in this case. The fair and due administration of justice in the trial of this matter would best

   be served by not disclosing the names, and home and work addresses of prospective and

   empaneled jurors, or those of their spouses. The United States thus proposes that jurors be

   assigned a number and be referred to only by that number (in lieu of their names) at all times,



   4
   https://www.godanriver.com/opinion/editorials/justice-for-and-in-our-community/article_c227cd18-4690-11e9-aded-
   87ec3b247451.html

   5
   https://www.usnews.com/news/best-states/virginia/articles/2018-06-14/gang-members-indicted-on-racketeering-char
   ges-in-virginia

   6
   https://www.wsls.com/news/virginia/southside/officials-announce-arrest-of-18-suspected-gang-members-in-danville

   7 https://wset.com/news/local/court-documents-9-danville-gang-members-facing-the-death-penalty
                                                         11



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 11 of 13 Pageid#: 1370
   including on any jury questionnaire that any prospective jurors may be required to complete. The

   United States also proposes that the only information that should be divulged regarding the

   jurors’ home or work addresses should be a reference to the city/county. For example, a juror

   from downtown Charlottesville would be instructed to respond to questions about his or her

   residence as “Charlottesville City.” In this manner, the attorneys and defendants will have

   enough information to determine if a particular juror is suitable to serve, without the juror’s exact

   address. All other standard biographical information would still be disclosed.

   V.     CONCLUSION

          Because all of the Dinkins and Ross factors favor the use of an anonymous jury in this

   case, and because the Court can take reasonable steps to ensure that the defendants receive a fair

   trial by an impartial jury, the United States respectfully requests the Court to empanel an

   anonymous jury using the parameters suggested herein.

                                                         Respectfully submitted,

                                                         THOMAS T. CULLEN
                                                         UNITED STATES ATTORNEY

                                                         /s/ Ronald M Huber________________
                                                         Ronald M. Huber
                                                         Heather L. Carlton
                                                         Assistant United States Attorneys

                                                         Michael J. Newman
                                                         Special Assistant United States Attorney

                                                         255 West Main Street, Room 130
                                                         Charlottesville, Virginia 22902
                                                         Tel: 434-293-4283
                                                         ron.huber@usdoj.gov
                                                         Heather.Carlton@usdoj.gov
                                                         newmamj@danvilleva.gov


                                                    12



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 12 of 13 Pageid#: 1371
                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of March, 2019, I caused a copy of the foregoing to

   be served by ECF, which provides services on all counsel of record.




                                                        /S_________________________
                                                        Ronald M. Huber (VA Bar #31135)
                                                        Assistant United States Attorneys




                                                  13



Case 4:18-cr-00011-MFU-RSB Document 385 Filed 03/29/19 Page 13 of 13 Pageid#: 1372
